Citation Nr: 1002768	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  02-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 23, 1998, 
for the grant of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(r)(1).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The Veteran had active military service from March 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded this case in January 
2004.

In an October 2, 2006, decision, the Board denied the issue 
listed on the title page of this action.  The Veteran 
appealed the October 2006 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2008 
Memorandum Decision, the Court vacated the October 2006 
decision and remanded the case to the Board.


FINDING OF FACT

The Veteran definitely required the regular aid and 
attendance of another person regarding basic activities of 
daily living since 1998, and not before, and it is not 
factually ascertainable that the Veteran, prior to March 23, 
1998, had an inability to dress or undress himself, or to 
keep himself ordinarily clean and presentable; an inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; an inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which required care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
March 23, 1998, for the grant of SMC under the provisions of 
38 U.S.C.A. § 1114(r)(1), have not been met.  38 U.S.C.A. 
§ 1114(r)(1) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.350, 
3.352 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in June 2004 and January 2005 
correspondences.  The correspondences collectively advised 
him concerning the elements necessary to substantiate his 
claim, and the claim was last readjudicated in an August 2005 
supplemental statement of the case, thereby curing any 
deficiency in the timing of notice in this case.

In terms of notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board points out that this earlier effective date claim 
arises from the grant of entitlement to SMC in a December 
1999 decision.  VA had no obligations under 38 U.S.C.A. 
§ 5103(a) until that provision was implemented in November 
2000.  Moreover, once entitlement to SMC was established, no 
further notice under 38 U.S.C.A. § 5103(a) would have been 
required in any event as to establishing the effective date 
for the grant of SMC.  The record does show that the Veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to secure, have been obtained.  38 U.S.C.A. 
§ 5103A.  The Veteran has been afforded numerous 
opportunities to identify and authorize VA to obtain records 
on his behalf, and the record reflects both that the RO has 
obtained those records he authorized VA to obtain, and that 
he has provided copies of pertinent records in his 
possession.
 
The record also shows that the Veteran was afforded a VA 
examination in July 2004 for the specific purpose of 
determining when it was factually ascertainable that 
entitlement arose in this case.  The Board has reviewed the 
examination report and finds that it is adequate for the 
purpose of fairly adjudicating the instant appeal.  Neither 
the Veteran nor his representative contends otherwise.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service-connected 
disability, then, in addition to other possible special 
monthly compensation, the veteran shall be paid a monthly aid 
and attendance allowance.  38 U.S.C.A. § 1114(r)(1).

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions concerning when aid and attendance benefits are 
to be granted.  The following are the criteria utilized in 
determining the need for regular aid and attendance: 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date of an increased evaluation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date, otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

Analysis

The Board initially notes that the Veteran has frequently 
contended that VA has ignored the voluminous materials he has 
submitted in support of his appeal.  The Board has in fact 
reviewed all of the evidence in the Veteran's claims files.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000). 

The record shows that in May 1999, the Board granted service 
connection for residuals of hydrocephalus with multiple small 
nerve infarctions with weakness of both upper extremities and 
loss of use of both lower extremities.  This decision was 
effectuated in a December 1999 rating decision, which 
assigned a 100 percent rating effective from September 1984 
(the date of the initial claim of service connection).  The 
RO additionally granted entitlement to SMC under 38 U.S.C.A. 
§ 1114(r)(1) on account of entitlement under 38 U.S.C.A. 
§ 1114(o) and being in need of regular aid and attendance, 
effective March 23, 1998 (the date of claim).  

Thereafter, an October 2000 rating decision determined that 
there was clear and unmistakable error (CUE) in the December 
1999 rating decision in the failure to grant SMC for the loss 
of use of both feet under 38 U.S.C.A. § 1114(l)(1); the RO 
assigned an effective date of September 1984 for the grant of 
SMC for loss of use of both feet.  Additionally, the RO 
determined that the veteran was entitled to SMC under 
38 U.S.C.A. § 1114(o)(2) for paraplegia with loss of use of 
both legs and loss of anal and bladder sphincter control from 
March 23, 1998.  

A June 2001 rating decision again found CUE in the December 
1999 rating decision, and determined that SMC based upon loss 
of use of a creative organ was warranted under 38 U.S.C.A. 
§ 1114(k)(1), effective September 1984.  

In turn, the veteran disagreed with the effective date of 
March 23, 1998, for SMC at the (r)(1) level, which was 
originally established in the December 1999 rating decision.  
The veteran's representative contends that VA has essentially 
conceded the issue on appeal, given its wording of the 
veteran's service-connected disability in a June 2001 rating 
decision as "residuals of hydrocephalus with multiple nerve 
infarctions with weakness of both upper extremities and loss 
of use of both lower extremities and loss of anal and bladder 
sphincter control" (emphasis added), with a 100 percent 
rating effective September 11, 1984.  The Board points out 
that the latter decision added the italicized "loss of anal 
and bladder sphincter control" to a description of the 
veteran's service-connected disability; prior rating 
decisions had not phrased the disability as such.  

The veteran's representative has not cited any legal 
authority that supports the proposition that VA must concede 
matters on appeal to the Board via the RO's altered phrasing 
of a service-connected disability in a rating decision that 
was not the original rating decision granting the particular 
benefit.  In other words, a subsequent clerical error does 
not vitiate or add to the legally established benefit set out 
in the December 1999 rating decision.

The veteran further contends that he is entitled to SMC at 
the (r)(1) level from 1984 because had had to rely on his 
spouse for all of his wants, needs, and responsibilities.  He 
also argues that, given the other grants of SMC back to 1984, 
in combination with the impact of his service-connected 
hydrocephalus from 1984, by definition he needed Aid and 
Attendance from 1984.

As already noted, the December 1999 rating decision assigned 
an effective date of March 23, 1998, for SMC at the (r)(1) 
level, from the date of initial claim.  The Board, however, 
in its January 2004 remand, acknowledged that the latter 
grant was premised upon a grant of service connection for 
residuals of hydrocephalus, which in turn was effective from 
September 1984.  In consequence, the Board requested a 
medical opinion to determine the date on which it was 
factually ascertainable that the veteran required aid and 
attendance and developed loss of anal and bladder control.  
The examination report is described at a later point.

Medical records on file for 1984 through 1991 show that the 
Veteran was treated for hydrocephalus in 1984 with the need 
for several shunt revisions.  His complaints at the time 
included bladder problems and lower extremity spasticity.  In 
September 1985 he was admitted for a possible shunt 
malfunction.  Physical examination showed mild right-sided 
hemiparesis, hyperreflexia, and slight decrease in sensation.  
His gait was spastic, and there was circumduction and foot 
drop of the right leg.  During the course of hospitalization 
he was noted to have a history of developing left arm 
weakness.  He would exhibit problems rising from a chair.  He 
reported that at times he would experience marked difficulty 
with voiding.  Records for 1987 show that his ability to walk 
improved significantly with the use of Cytoxan; he regained 
the ability to walk and to do house and garden work.  In 
November 1987 he reported problems with emptying his bladder, 
and was described as having a flaccid bladder.  In April 1988 
he experienced a bad reaction to Cytoxan; his physical 
condition deteriorated and he again developed atrophy.  He 
was restarted on Cytoxan again in October 1988 with good 
results.  Records for 1994 note that the Veteran was 
paraplegic, but capable of feeding himself.

In an April 1984 statement, Dr. J. Rose, M.D. indicated that 
it was medically necessary for the Veteran to travel by air 
ambulance because he was unable to sit for prolonged periods 
and must have medical supervision for the trip.  In a May 
1985 statement (received in September 2000), Dr. Rose 
indicated that the Veteran had a severe ataxic gait and that 
it was necessary for him to remain in a wheelchair for the 
rest of his life.

In June 1989, at The Methodist Hospital, the veteran reported 
that he worked part-time for his brother at a gas station 
though he had not been able to do much work.  In July 1989, 
urinary hesitancy and leakage causing a feeling of incomplete 
bladder emptying was noted.  He evidenced right foot drop 
without ataxia.  

In June 1991, the Veteran submitted photographs of himself 
sitting in, and at point pushing a wheelchair.

In a July 1991 medical evaluation of the veteran, R. Hauser, 
M.D. found the veteran to have an unsteady wide gait, and to 
use a cane.  The Veteran was able to sit up without 
difficulty.  

On file are November 1991 and December 1991 statements by 
acquaintances of the Veteran.  On individual stated that in 
1972 he noticed the Veteran would limp and exhibit problems 
with his leg.  Another individual indicated that the Veteran 
would drag his leg and eventually could not work.  A third 
individual noticed the Veteran's deterioration throughout the 
years to the point where he could not perform many physical 
activities.  A fourth individual also noticed the 
deterioration in the Veteran's motor skills, and concluded 
that the veteran was unable to work.

In a February 1995 statement, the Veteran's mother indicated 
that once the Veteran returned from service, she noticed 
problems with coordination.  She explained that by 1971 he 
was limping, and by 1984 was dragging his leg.  She indicated 
that he now walked with the aid of a walker and was unable to 
drive or to work.

In a February 1995 statement, [redacted] indicated that he had 
met the veteran and learned the story of the Veteran's 
progressive decline; he noted that the Veteran still worked 
as a night teller at a gas station.

In a March 1995 statement, B. Patten, M.D. indicated that he 
considered it a medical necessity for the Veteran to have a 
fully equipped electric bed for home use.

A private May 1995 hospital report documented the Veteran's 
report of worsening difficulties with incontinence of bowel 
and bladder.  A March 1996 hospital report noted that he was 
ambulating without a walker after receiving an intravenous 
solution of solu-medrol; the treating physician nevertheless 
recommended he still use a walker.

February 1996 records from Tetsuo Ashizawa, M.D, noted 
urinary frequency.  He reported that in the past year, he was 
unable to work in the yard, and his gait became increasingly 
more problematic.  Physical examination showed weakness in 
all extremities, with increased tone in the lower extremities 
and the presence of some atrophy.  There was mild sensory 
loss.  Reflexes were increased.  Gait was spastic and he was 
unable to walk without a walker.

A February 1997 discharge summary from The Methodist Hospital 
indicated that the veteran had a long history of progressive 
neurological deficits, and that the veteran had been 
responding to intravenous steroid treatment.  An October 1997 
record indicated that the veteran's functional status prior 
to admission was that he was relatively independent at home 
with activities of daily living requiring some assistance for 
complex bathing tasks.  On discharge the veteran had met all 
physical therapy goals; he was independent with bed mobility, 
and modified independence with supine to sit.  He had 
functional independence measure (FIM) scores for grooming and 
hygiene of 6, upper extremity dressing of 6, lower extremity 
dressing of 5, and bathing of 4.  At the time of discharge, 
the veteran met the goals of modified independence with 
toilet transfers and complete home exercise program with 
minimal cues.  

An October 1997 hospital report notes that the veteran used a 
walker, experienced urinary urgency, and used a hospital bed 
at home, as well as a bedside commode, wheelchair and a 
scooter.  By discharge, he was considered independent with 
respect to bed mobility, and modified independent with 
respect to supine to sit and sit to stand.  He was noted to 
ambulate with assistive device and supervision, and to 
require supervision for tub and toilet transfers.  He was 
considered independent  with respect to feeding himself, 
grooming and hygiene, and to require minimal assistance with 
dressing and bathing.  The Veteran apparently reported at 
that time that he was relatively independent at home with his 
activities of daily living, requiring some assistance for 
complex bathing tasks.  He was determined to not have a 
neurogenic bladder.

The report of a February 17, 1998, hospitalization notes that 
the Veteran's urinary incontinence was stable on medication.    
He was noted to require a walker or wheelchair for long 
distances.

A February 19, 1998, Methodist Hospital record noted that the 
veteran was independent with home activities and activities 
of daily living, and needed minimal assistance with bathing.  
A February 20, 1998, note recounted a brief history of the 
veteran's current illness:  He had started dragging his right 
lower extremity in 1984, and a shunt had been installed with 
temporary symptomatic relief.  His symptoms had slowly 
progressed with weakness of the right side, and urgency of 
urination with occasional incontinence.  It was noted that 
for the past three weeks, he had been unable to ambulate 
effectively and he needed a walker or wheelchair for long 
distances.  

The veteran underwent several June 1998 VA examinations.  On 
June 15, an examiner stated that it was a firm belief that 
the veteran definitely needed the assistance of another 
person; he was housebound and therefore aid and attendance 
and housebound status should have been seriously considered.  
The Veteran at that time reported  that since 1971, he had 
experienced problems with vision, leg weakness, and urinary 
incontinence, and that by 1984 he was dragging his leg.  He 
reported that since 1984 he had been in a wheelchair, and 
could only walk 10 feet at home using a walker.  He noted 
that he had used a right leg brace for the past 5 years, was 
experiencing intermittent incontinence, and since 1994 had 
been using a hospital bed at home.  He also reported trouble 
dressing and requiring sponge baths.  On June 20, the 
examiner noted that the veteran required assistance for all 
activities of daily living including dressing, feeding, and 
bathing himself.  He was currently only able to ambulate 
short distances with the use of a walker and was otherwise 
wheelchair dependent.  The Veteran reported symptoms of 
urgency, incontinence and an inability to empty his bladder.  
The examiner indicated that he asked the Veteran and his 
spouse why they had not applied earlier when he had actually 
become non-ambulatory several years ago.

In an August 1998 statement, the Veteran's brother indicated 
that he had watched the Veteran's progressive decline until 
1984, and indicated that the Veteran eventually became 
disabled.

In an August 12, 1998, statement, the Veteran indicated that 
he lost the use of his right leg in May 1985.  In a November 
5, 1998 application for acquiring specially adapted housing, 
the Veteran indicated that he was confined to a wheelchair 
and hospital bed.

In a June 2002 statement, the Veteran's brother indicated 
that the Veteran had not worked for him at all since 1984.  
He explained that instead, he would assist the Veteran in 
going to the gas station to visit with customers.  The 
brother also indicated that he would observe the Veteran's 
spouse render aid and assistance with respect to the driving, 
feeding, dressing and bathing of the veteran.

Pursuant to the Board's January 2004 remand, the veteran 
underwent a July 2004 VA examination.  The examiner noted 
that the detailed medical history contained in the claims 
file was reviewed prior to assessment.  The examiner reported 
that the initial mention of the veteran's urinary dysfunction 
(frequency, incontinence) was in medical notes from 1984, and 
that there was no then-mention of bowel symptoms.  The 
veteran reported that he had had, in fact, bowel incontinence 
since 1987 or 1988.  The examiner provided an exhaustive 
review of the veteran's medical history including problems 
the veteran had had with his cervical spine, findings 
concerning his ability to ambulate, and the extent to which 
the veteran required supervision with dressing and bathing.  
It was particularly noted that in 1998, the veteran showed 
moderate to severe right upper and lower extremity weakness 
with sensory deficits on the right face, arm, and leg, and 
upper motor neuron signs in the lower extremity, right 
greater than left.  The examiner stated that the veteran's 
neurologic status at that time suggested more dependence with 
his basic activities of daily living at that time.  After 
treatment with intravenous steroids and initial improving in 
right-sided weakness, the veteran had a progressive decline 
in strength.  An evaluation performed later in 1998 indicated 
that the veteran was barely able to ambulate using a walker, 
and for the most part, required the use of a wheelchair for 
any significant distances.  

The examiner further described manifestations of 
degeneration, and stated that the first clear evidence that 
the veteran had required help with all activities of daily 
living was mentioned in a June 20, 1998, evaluation.  The 
examiner concluded that it appeared the veteran's 
intermittent bladder incontinence began in 1984, and there 
was no mention of the date/year of development of bowel 
incontinence, but according to the veteran the bowel 
incontinence had begun in 1987/1988.  Regarding the 
requirement for aid and attendance benefits, it appeared from 
his records that the veteran definitely required the aid and 
attendance regarding basic activities of daily living since 
1998.  

In several statements, the Veteran argues that he has been in 
need of aid and assistance since 1984.  He indicates that he 
surrendered his driver's license in 1984 and has required a 
wheelchair since that time.  He denied working in 1989 or 
thereafter.  He explains that the Cytoxan he used would work 
for up to three months, but that he would still experience 
motor dysfunction.

After careful review of the evidence of record, the Board 
finds that the evidence did not demonstrate the Veteran's 
need for the regular aid and attendance of another person 
prior to March 23, 1998.  In this regard although the Veteran 
reported bladder problems intermittently since 1984 and now 
maintains that he experienced urgency and incontinence since 
that time, the record shows that the urinary symptoms would 
wax and wane in frequency, and in any event were considered 
stabilized with medication.  His physicians specifically 
determined that the bladder was not neurogenic.  The Board 
points out that it is not merely some type of bladder 
problems of any frequency that warrant SMC based on the need 
for regular aid and attendance.  Rather, the pertinent 
regulation requires impairment which equates to the inability 
to attend to the wants of nature.  Although the Veteran 
apparently did have a commode ready at his bedside, the 
hospital reports for the 1990s specifically referenced his 
relative independence in toileting matters, suggesting that 
he in fact was capable of, and did attend to the wants of 
nature.  Given the evidence of relative independence in 
toileting, the intermittent nature of the urinary complaints, 
the absence prior to March 1998 of a neurogenic bladder, and 
the notations indicating that the Veteran's bladder problems 
were stable on medication, the Board concludes that the 
Veteran's urinary problems prior to March 23, 1998, did not 
result in any inability to attend to the wants of nature.

The Board notes that the Veteran now reports having 
experienced bowel incontinence since at least 1988.  The 
medical records on file do not corroborate his assertions, 
and given the extensive amount of records in this case, the 
Board finds it implausible that the Veteran would report 
urinary problems, but not bowel incontinence.  The Board 
finds his account of bowel problems for the period prior to 
March 1998 to lack credibility.  For this reason, the Board 
also accords no probative value to the July 2004 examiner's 
notation that the Veteran's bowel symptoms began in 1988, as 
the examiner explicitly noted that the sole basis for that 
statement was the Veteran's own self report.  

In short, the Board finds that the evidence does not 
demonstrate that the Veteran had an inability to attend to 
the wants of nature prior to March 23, 1998.  

Although the Veteran contends that he has required assistance 
with dressing and grooming functions since 1984, an assertion 
which the Veteran's brother to an extent also noted, the 
Board points out that the medical records addressing that 
aspect of the Veteran's activities of daily living, namely 
the records for 1997 and early 1998, specifically note that 
the Veteran actually was either completely independent in 
performing such functions, or at most required minimal 
assistance.  The Board accords greater evidentiary value to 
the medical records showing his independence in dressing and 
grooming functions than to the statements of the Veteran, his 
brother, or any other acquaintance, given that the notation 
in the medical records was in the specific context of an 
evaluation to determine the Veteran's independence in those 
functions.  The Board consequently finds that the evidence as 
a whole does not demonstrate an inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable.

The Board also notes that through the years, the Veteran has 
used ambulatory aids including a wheelchair, a cane, and a 
walker.  The Veteran does not contend, and the evidence does 
not otherwise demonstrate that the Veteran required the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance.

Although Dr. Patten indicated that the Veteran required the 
use of an electric bed, something the Veteran has apparently 
used for a number of years, he notably did not suggest that 
the Veteran was bedridden.  Nor does the Veteran contend that 
he was bedridden through the years.  The record is in fact 
replete with references to his travels in connection with 
attempts to have hydrocephalus recognized as an herbicide-
related disease, and his brother indicated that the Veteran 
would be present at the gas station.  The evidence as a whole 
does not even remotely suggest that the Veteran was bedridden 
prior to March 1998.

The Veteran primarily contends that he required the regular 
aid and attendance of his spouse since 1984 because of his 
confinement to a wheelchair since that time, as he 
surrendered his driver's license that year, and as he has 
been unable to work since the 1980s.  He notes that Dr. Rose 
concluded he required supervision to travel to medical 
appointments, and that he was considered permanently confined 
to a wheelchair.  

Turning first to Dr. Rose, the Board points out that Dr. 
Rose's statement about an air ambulance was made in the 
context of a particular appointment for the Veteran at the 
Mayo Clinic.  At that time the Veteran was in the initial 
stages of treatment for hydrocephalus with the subsequent 
need for shunt revisions.  He did not purport to conclude 
that the Veteran would require such supervision or mode of 
transportation on a permanent, or even prolonged basis.  As 
to Dr. Rose's conclusion concerning permanent confinement to 
a wheelchair, subsequent medical records show he was 
premature in his assessment.  

The records show that between 1987 and 1998, the Veteran 
would respond remarkably well to medication, largely 
regaining his ability to walk and perform household and 
gardening chores.  Although the Veteran contends that the 
medication would only work for about 2 or 3 months at a time, 
the records show that he in fact did regain the ability to 
walk, and that he was able to use a cane by 1991, according 
to Dr. Hauser.  Dr. Rose also noted the presence of severe 
ataxia, a finding not present by 1989, although the Veteran 
did evidence right foot drop.  Dr. Ashizawa indicated that 
the Veteran could only walk with a walker, but 
contemporaneous hospital records indicate that the Veteran 
had far better mobility with the use of medications.  Records 
for 1997 noted, in the context of specific testing for 
functionality, that the Veteran was in fact relatively 
independent in his daily activities at home.  Physical 
examination showed that he was able to demonstrate 
independence in most activities of daily living, with the 
requirement of minimal assistance with complex bathing tasks.

The record also shows that the Veteran was working on at 
least a part-time basis, which suggest the Veteran in fact 
did not require regular aid and attendance.  The Board 
acknowledges the statement of the Veteran's brother to the 
effect that the Veteran never worked for him after 1984, as 
well as the statements of the Veteran's mother and 
acquaintances concerning his employability at least as of 
1991 and 1995.  The Board finds, however, that the brother's 
statement is inconsistent with the medical records on file 
and otherwise lacks credibility.  The medical records contain 
the Veteran's own report in 1989 of continuing to work at a 
gas station.  The Board finds the brother's explanation that 
instead, the Veteran actually was only there to socialize 
with customers to be implausible.  The Board notes that an 
acquaintance of the Veteran in February 1995 indicated that 
the Veteran was still working at a gas station.  Despite the 
argument of the Veteran's representative before the Court 
that this was "hearsay" evidence, the Board finds no 
suggestion that the individual did not learn this information 
from the Veteran himself or from another reliable source.  
Certainly the Veteran did not challenge that statement until 
after he initiated the instant appeal, and felt comfortable 
prior to that time having the statement submitted on his 
behalf.

In short, the Board finds that the probative evidence 
establishes that the Veteran did work on at least a part time 
basis through the years between 1984 and February 1998.  In 
the Board's opinion, that activity, when coupled with the 
medical records showing that the Veteran experienced 
prolonged period of markedly increased leg function with 
medication, demonstrates that the Veteran did not in fact 
require the regular aid and attendance of another person.

The Veteran was examined in July 2004 to specifically 
determine if a point in time could be identified at which 
entitlement arose in this case.  The examiner thoroughly 
considered the veteran's medical history and based his 
conclusions on the objective findings and from the 
observations provided by other medical professionals.  He 
also considered the seemingly complicated symptoms of the 
veteran's service-connected disability in relation to the 
veteran's subjective statements.  He identified a particular 
point in time, no earlier than March 23, 1998, when it was 
objectively apparent that the veteran's health became such 
that he required aid and attendance for daily living 
activities.  The record lacks an equally probative and 
competent medical opinion to the contrary.  The Board notes 
in this regard that the June 1998 examiner, although 
suggesting that the Veteran's need for aid and attendance 
existed years prior to the examination, did not suggest that 
entitlement arose in September 1984, or otherwise identify a 
specific date on which to conclude that entitlement arose.  
Without such specificity, the June 1998 examiner's opinion 
can not establish an earlier effective date in this case.

The Board acknowledges the statements of the Veteran, his 
mother, his brother, and his acquaintances concerning his 
physical deterioration through the years and the consequent 
effect on the need for the aid and attendance of his spouse.  
The Board notes that the acquaintance statements are rather 
vague as to when they believed the Veteran deteriorated to 
that point, and also as to precisely what (other than foot 
drop) they observed that would require aid and attendance.  
The other statements as to the actual actions taken by the 
spouse to aid the Veteran have been considered, and no doubt 
there have been times when the Veteran did require her 
assistance.  The pertinent criteria, however, require that 
the Veteran be in need of the regular aid and attendance of 
another person.  Moreover, the mere act of assisting the 
Veteran does not establish that the Veteran was in actual 
need of such assistance.  The Board has evaluated the lay 
statements concerning the need in the context of the medical 
evidence on file, and finds that the medical evidence, 
including the July 2004 examination report, is more probative 
in this case regarding the Veteran's actual need for regular 
aid and attendance.  
 
In sum, the evidence of record prior to the current effective 
date of March 23, 1998, does not reflect the criteria in 38 
C.F.R. § 3.352, which is required for the (r)(1) rate.  That 
is, the evidence as a whole shows that the Veteran did not 
demonstrate the inability to dress or undress himself, or to 
keep himself ordinarily clean and presentable.  The record 
also shows that, prior to March 23, 1998, the Veteran did not 
evidence an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness.  Although he experienced urinary problems through 
the years, the incontinence problems were of insufficient 
severity and frequency as to have resulted in an "inability 
to attend to the wants of nature," and he otherwise did not 
demonstrate loss of bowel control during the appropriate 
period.  The evidence as a whole does not show the frequent 
need of adjustment of any special appliance, or show that he 
was bedridden.  Lastly, the evidence as a whole does not 
demonstrate that he had an incapacity requiring care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment, or that he 
otherwise did require the regular aid and assistance of 
another person.

Given the evidence as a whole, and particularly the July 2004 
VA opinion, the Board concludes that the criteria for SMC 
based on the need for the regular aid and attendance of 
another person for the period prior to March 23, 1998, were 
not met.  In short, it was not factually ascertainable prior 
to March 23, 1998, that an increase in disability had 
occurred to the extent anticipated by the criteria for SMC 
based on aid and attendance.  See 38 C.F.R. § 3.400(o)(2). 

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than March 23, 1998, 
for the grant of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(r)(1) is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


